UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-2017



PAUL MAZUR; PAUL W. MAZUR; DEBORAH A. MAZUR
SILVA; WALTER E. MAZUR, Appearing pro se for
themselves and on behalf of Betty Dean Woodson
Mazur, a mental incompetent,

                                          Plaintiffs - Appellants,

          and


VICTORIA M. MAZUR,

                                                           Plaintiff,

          versus


L. V. WOODSON; CIRCUIT COURT FOR THE CITY OF
WILLIAMSBURG AND COUNTY OF JAMES CITY; JUDGE
WILLIAM LEE PERSON, JR.; STATE OF VIRGINIA,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Rebecca B. Smith, District
Judge. (CA-01-3-4)


Submitted:   November 8, 2001          Decided:     November 15, 2001


Before WILKINS, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Paul Mazur, Paul W. Mazur, Deborah A. Mazur Silva, Walter E. Mazur,
Appellants Pro Se.    Christopher Roy Papile, KAUFMAN & CANOLES,
Newport News, Virginia; Catherine Crooks Hill, OFFICE OF THE
ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellants appeal the district court’s order denying relief on

their 42 U.S.C.A. § 1983 (West Supp. 2001) complaint.      We have

reviewed the record and the district court’s opinion and find no

reversible error.   Accordingly, we affirm on the reasoning of the

district court. See Mazur v. Woodson, No. CA-01-3-4 (E.D. Va. July

30, 2001).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2